DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farooq et al. (US 2011/0168434).
As for claim 9, disclose in Figs. 17-18 and the related text a semiconductor device structure, comprising: 
a bonding structure 290/190 formed between a first transistor 220 and a second transistor 120, wherein the first transistor 220 comprises a first gate structure, and the second transistor 120 comprises a second gate structure and second source/drain regions (fig. 18); 
a first contact plug (left 252) formed below the first transistor 220; 
a first through substrate via (TSV) (right 252) formed adjacent to the first transistor 220; and 
a first conductive layer 254 formed below the first TSV (right 252), wherein the first conductive layer 254 is in direct contact with the bonding structure 290 and the first contact plug (left 252), and the first gate structure is closer to the second gate structure than the second source/drain regions (fig. 18).  

As for claim 13, Farooq et al. disclose the semiconductor device structure as claimed in claim 9, further comprising: a second TSV 152 formed through the second substrate 100, wherein a first width (of half portion in horizontal direction) of the first TSV 252 is smaller than a second width (width of the entire) of the second TSV 152 (claim does not require maximum/total width of the first TSV is smaller than maximum/total width of the second TSV.  For broad interpretation, a width of any portion of the first TSV can consider as first width and a width of any portion of the second TSV can consider as second width).    

As for claim 14, Farooq et al. disclose the semiconductor device structure as claimed in claim 13, wherein a first height (of half portion in vertical direction) of the first TSV is smaller than a second height (of the entire) of the second TSV (claim does not require maximum/total height of the first TSV is smaller than maximum/total height of the second TSV.  For broad interpretation, a height of any portion of the first TSV can consider as first height and a height of any portion of the second TSV can consider as second height).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 2011/0168434) in view of Aoki et al. (US 2013/0285253). 
As for claim 1, 7 and 8, Farooq et al. disclose in Figs. 17-18 and the related text a semiconductor device structure, comprising: 
a first dielectric layer 290 formed between a first substrate 200/100 and a second substrate 100/200; a first conductive layer 254 formed over the first dielectric layer 190; and 
a first through substrate via 252 formed over the first conductive layer 254, wherein the conductive layer 254 has a first (upper) surface and an opposite second (lower) surface, the first surface is in direct contact with the first TSV 252 and the second surface is in direct contact with the first layer 290, 
a first conductive material 300 formed in the first dielectric layer 290. 
Farooq et al. do not disclose the first dielectric layer comprise polymer wherein the first layer is made of benzocyclobutene polymer (BCB), polyimide, or polybenzoxazole (PBO) and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer.  
Aoki et al. teach in Fig. 1 and the related text a (first) layer 500b comprises polybenzoxazole (PBO) (¶0102) and a first diffusion barrier layer 600b surrounding a first conductive material 700b, wherein the first diffusion barrier layer 600b is in direct contact with the first conductive layer 200b. 
Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polybenzoxazole (PBO) as material of the first dielectric layer and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer as taught by Aoki et al., in order to improve the bonding structure and prevent metal diffusion. 

As for claim 2, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claim 1, Farooq et al. further disclose an interconnect structure (upper 254) formed over the first substrate 100, wherein the interconnect structure (upper 254) is in direct contact with the first TSV 252.  

As for claim 3, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claim 1, Farooq et al. further disclose a first transistor 220 formed in the first substrate 200; and a first contact plug (right 252) formed below the first transistor 220, wherein a bottom surface of the first contact plug (right 252) is level with a bottom surface of the first TSV 252.  

As for claim 5, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claim 1, Farooq et al. further disclose a second TSV 152 formed in the second substrate 100, wherein a first width (width of half portion) of the first TSV 252 is smaller than a second width (with of the entire) of the second TSV 152 (claim does not require maximum/total width of the first TSV is smaller than maximum/total width of the second TSV.  For broad interpretation, a width of any portion of the first TSV can consider as first width and a width of any portion of the second TSV can consider as second width).  

As for claim 6, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claim 5, Farooq et al. further disclose a second dielectric layer 190 formed between the first substrate 200 and the second substrate 100; and a second conductive layer 154 formed below the second layer 190, wherein the second conductive layer 154 is in direct contact with the second dielectric layer 190 and the second TSV 152. 
Farooq et al. do not disclose the second dielectric layer comprise polymer.  
Aoki et al. teach in Fig. 1 and the related text a (second dielectric) layer 500a comprises polybenzoxazole (PBO) (¶0102). 
Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polymer as material of the second layer as taught by Aoki et al., in order to improve the bonding structure. 
 
As for claim 10 and 11, Farooq et al. disclose the semiconductor device structure as claimed in claim 9, wherein the bonding structure 290/190 comprise a first dielectric layer 290 bonded to a second dielectric layer 190, and the first conductive layer 254 is in direct contact with the first polymer layer 290, and a first conductive material 300 formed in the first dielectric layer 290.  
Farooq et al. do not disclose the first dielectric layer and the second dielectric layer comprise polymer and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer. 
Aoki et al. teach in Fig. 1 and the related text a first layer 500b and a second layer 500a comprises polybenzoxazole (PBO) (¶0102) and a first diffusion barrier layer 600b surrounding the first conductive material 700b, wherein the first diffusion barrier 600b layer is in direct contact with the first conductive layer 200b. 
Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polymer as material of the first dielectric layer and the second dielectric layer, and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer as taught by Aoki et al., in order to improve the bonding structure and prevent metal diffusion. 

As for claim 16, Farooq et al. disclose in Figs. 17-18 and the related text a semiconductor device structure, comprising: 
a first transistor 120 formed over a first substrate 110;
a first conductive layer 154 formed over the first transistor 120; 
a first through substrate via (TSV) (lower 152) formed adjacent to the first transistor 120; and 
a first conductive bonding material 300 formed over the first conductive layer 154, 
wherein a width of the first conductive layer 154 is greater than a width of the first conductive bonding material (lower 300) (fig. 18), 
wherein the first conductive layer 154 has a (upper) surface facing the first conductive bonding material 300, and the surface is in direct contact with a first dielectric layer 190. 
Farooq et al. do not disclose the first dielectric layer comprise polymer wherein the first layer is made of polymer.
Aoki et al. teach in Fig. 1 and the related text a (first) layer 500a comprises polybenzoxazole (PBO) (¶0102). 
Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polybenzoxazole (PBO) as material of the first dielectric layer as taught by Aoki et al., in order to improve the bonding structure. 

As for claim 17, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claim 16, Farooq et al. further disclose a second conductive bonding material (upper 300) formed over the first conductive bonding material (lower 300); a second conductive layer 254 formed over the second conductive bonding material (upper 300); and a second transistor 220 formed over a second conductive layer 254 (fig. 18).    

As for claim 18, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claim 17, Farooq et al. further disclose a second TSV 252 formed adjacent to the second transistor 220, wherein a first width (width of half portion) of the first TSV (lower 152) is smaller than a second width (width of the entire) of the second TSV 252 (claim does not require maximum/total width of the first TSV is smaller than maximum/total width of the second TSV.  For broad interpretation, a width of any portion of the first TSV can consider as first width and a width of any portion of the second TSV can consider as second width).    

As for claim 19, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claim 16, Farooq et al. further disclose a first contact plug (right 152) formed over (portion of) the first transistor 120, wherein the first contact plug (right 152) is in direct contact with the first conductive layer 154 (fig. 18).  

As for claim 20, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claim 16, Farooq et al. further disclose an interconnect structure (middle 152/154) formed over the first substrate 110, wherein the first TSV (lower 152) is in direct contact with the interconnect structure (fig. 18).  

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. in view of (Aoki et al. and further) in view of Camacho et al. (US 2012/0326337, as disclosed in previous Office Action).
As for claims 4 and 15, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claims 1 and 9, except a sidewall of the first contact plug is aligned with a sidewall of the first conductive layer.  
Camacho et al. teach in Fig. 6a and the related text a 2sidewall of the contact plug 172 is aligned with a sidewall of the first conductive 3layer 174.  
Farooq et al., Aoki et al. and Camacho et al.  are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al./the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al./the combined device to include a 2sidewall of the first contact plug is aligned with a sidewall of the first conductive 3layer as taught by Camacho et al., in order improve connections.

11Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0248396, as disclosed in previous Office Action) in view of Farooq et al.
As for claim 9, Liu et al. disclose in Fig. 13 and the related text a semiconductor device structure, comprising:  
2a bonding structure 260/160 or 460/bonding layer that formed in stack 800 (¶0089-0090) formed between a first transistor 232/1032 and a second transistor 132/832, wherein the first transistor comprises a first gate structure, and the second transistor comprises a second gate structure and second source/drain regions (¶0027 and 0033);  
3a first contact plug 242/1042 formed below the first transistor 232/1032; 
4a first through substrate via (TSV) 250/1050 formed adjacent to the first transistor 232/1032; and  
5a first conductive layer 262/1062 formed below the first TSV 250/1050, wherein the first 6conductive layer 262/1062 is in direct contact with the bonding structure 260/160 or 460/ bonding layer that formed in stack 800 and the first contact 7plug 242/1042.  
Liu et al. do not disclose the first gate structure is closer to the second gate structure than the second source/drain regions. L
Farooq et al. disclose in Figs. 17, 18 and the related text the first gate structure 220 is closer to the second gate structure 120 than the second source/drain regions (fig. 18).
Lui et al. and Farooq et al. are analogous art because they both are directed package bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lui et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lui et al. to include the first gate structure is closer to the second gate structure than the second source/drain regions as taught by Farooq et al. in order to reduce size of the device.

As for claim 12, Liu et al. disclose the semiconductor device structure as claimed in claim 9, further 2comprising:  3an interconnect structure 1082/1099 formed over the first transistor 1032, wherein the first TSV 1050 4is in direct contact with the interconnect structure 1082/1099 (fig. 13).  

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811